Citation Nr: 0831060	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the rate of payment authorized on award of December 
5, 2002, and by extension the award authorized on May 25, 
2004, is correct under the law.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from July 1961 
to October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in New Orleans, Louisiana.


FINDING OF FACT

By written statement received in May 2007, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of whether the rate of 
payment authorized on award of December 5, 2002, and by 
extension the award authorized on May 25, 2004, is correct 
under the law.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of whether the rate of payment 
authorized on award of December 5, 2002, and by extension the 
award authorized on May 25, 2004, is correct under the law.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2007).  In 
May 2007, the veteran's accredited representative submitted a 
written statement indicating the veteran's intent to withdraw 
his appeal regarding the issue of whether the rate of payment 
authorized on award of December 5, 2002, and by extension the 
award authorized on May 25, 2004, is correct under the law.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
such claim and it is dismissed.


ORDER

The issue of whether the rate of payment authorized on award 
of December 5, 2002, and by extension the award authorized on 
May 25, 2004, is correct under the law is dismissed.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


